1    (Counsel listed on the next page)
2
                                                                                           JS-6
3                                    UNITED STATES DISTRICT COURT
4
                                   CENTRAL DISTRICT OF CALIFORNIA
5
6    JOSHUA LOUGHRIE, on behalf of              )     Case No. 5:17-cv-02342 JVS (SPx)
     himself and all others similarly situated, )
7                                               )     CLASS ACTION
8                        Plaintiffs,            )
                                                )
9       vs.                                     )
                                                )
10   TARGET CORPORATION, a                      )
     Minnesota Corporation; and DOES 1          )
11   through 10, inclusive,                     )
12                                              )
                         Defendants.            )
13                                              )
                                                )
14                                              )
15   RICHARD ESPINOZA, on behalf of             )     Case No. No. 5:18-cv-00111-JVS (SPx)
     himself and all others similarly situated, )     CLASS ACTION
16                                              )
                         Plaintiffs,            )
17                                              )
        vs.                                     )
18                                              )
19   TARGET CORPORATION, a                      )
     corporation, and DOES 1 through 100,       )
20   inclusive,                                 )
                                                )
21                                              )
                         Defendants.
22                                              )
                                                )
23
24           ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
25                             Judge:                 Hon. James V. Selna
26                             Courtroom:             10C
                               State actions filed:   October 13, 2017, December 15, 2017
27
28
                                                      ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                                      U.S.D.C., C.D. Cal., Nos. 5:17-cv-02342-JVS (SPx), 5:18-cv-00111-JVS (SPx)
     LEGAL_US_W # 95529028.2
1    JOSEPH R. BECERRA (Cal. State Bar No. 210709)
2    BECERRA LAW FIRM
     4014 Long Beach Boulevard, Suite 300
3    Long Beach, California 90807
     Telephone: (213) 542-8501
4    Facsimile: (213) 542-5556
     E-mail: jbecerra@jrbecerralaw.com
5
6    TOREY JOSEPH FAVAROTE (Cal. State Bar No. 198521)
     GLEASON & FAVAROTE LLP
7    4014 Long Beach Boulevard, Suite 300
     Long Beach, California 90807
8    Telephone: (562) 548-6700
     Facsimile: (562) 216-8495
9    E-mail: tfavarote@gleasonfavarote.com
10
     Attorneys for Plaintiff Joshua Loughrie
11
     KEVIN T. BARNES (Cal. State Bar No. 138477)
12   GREGG LANDER (Cal. State Bar No. 194018)
     LAW OFFICES OF KEVIN T. BARNES
13   1635 Pontius Avenue, Second Floor
14   Los Angeles, California 90025-3361
     Telephone: (323) 549-9100
15   Facsimile: (323) 549-0101
     E-mail: barnes@kbarnes.com
16           lander@kbarnes.com
17   RAPHAEL ALBERT KATRI (Cal. State Bar No. 221941)
18   LAW OFFICES OF RAPHAEL A KATRI
     8549 Wilshire Boulevard, Suite 200
19   Beverly Hills, California 90211-3104
     Telephone: (310) 940-2034
20   Facsimile: (310) 733-5644
21   E-mail: rkatri@socallaborlawyers.com

22   Attorneys for Plaintiff Richard Espinoza
23
24
25
26
27
28
                                                ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                                U.S.D.C., C.D. Cal., Nos. 5:17-cv-02342-JVS (SPx), 5:18-cv-00111-JVS (SPx)
     LEGAL_US_W # 95529028.2
1    JEFFREY D. WOHL (Cal. State Bar No. 096838)
     RYAN D. DERRY (Cal. State Bar No. 244337)
2    ANNA M. SKAGGS (Cal. State Bar No. 319179)
3    PAUL HASTINGS LLP
     101 California Street, 48th Floor
4    San Francisco, California 94111
     Telephone: (415) 856-7000
5    Facsimile: (415) 856-7100
     E-mail: jeffwohl@paulhastings.com
6            ryanderry@paulhastings.com
7            annaskaggs@paulhastings.com

8    Attorneys for Defendant
     Target Corporation
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                           U.S.D.C., C.D. Cal., Nos. 5:17-cv-02342-JVS (SPx), 5:18-cv-00111-JVS (SPx)
     LEGAL_US_W # 95529028.2
1            Pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, plaintiffs Joshua
2    Loughrie and Richard Espinoza and defendant Target Corporation, acting through their
3    respective counsel of record, having so stipulated, and good cause appearing therefor,
4            IT IS ORDERED that these consolidated actions be and hereby are DISMISSED
5    WITH PREJUDICE, each side to bear its own costs and attorneys’ fees.
6
7
8
9            Dated: July 17, 2019.
10                                                                     James V. Selna
                                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
                                                    U.S.D.C., C.D. Cal., Nos. 5:17-cv-02342-JVS (SPx), 5:18-cv-00111-JVS (SPx)
     LEGAL_US_W # 95529028.2
